Citation Nr: 0032910	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-09 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation, under the provisions of 38 
U.S.C.A. § 1151, for residuals of an allergic reaction to 
penicillin, claimed to be a result of medical treatment by 
the Department of Veterans Affairs (VA) in October 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1971 to 
April 1974.  

This appeal arises from a January 1999 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which denied 
compensation under 38 U.S.C.A. § 1151 residuals of an 
allergic reaction to penicillin, claimed as being due to 
improper care at the Columbia VA Medical Center (VAMC).  The 
notice of disagreement was received in February 1999.  The 
statement of the case was issued in March 1999.  The 
veteran's substantive appeal was received in May 1999.


REMAND

The veteran filed a VA Form 21-526, Veteran's Application for 
Compensation or Pension, in December 1998.  Therein, he 
indicated he was seeking compensation for injuries resulting 
from negligent treatment he claimed to have received while at 
a VA medical facility.  He said he continued to suffer from 
the ill affects of being administered medication to which he 
was known to be allergic.  In an attached statement, the 
veteran maintained that VA had known of his allergy to 
penicillin since his active service, but that VA medical 
personnel had ignored this history and negligently 
administered amoxicillin to him.  He stated the symptoms of 
his allergic reaction included the development of an ulcer on 
his left heel and swelling of both legs.  He failed to 
indicate when the alleged negligent incident occurred.  In a 
separate section of the VA Form 21-526, the veteran gave a 
history of either being hospitalized or being furnished 
domiciliary care through the Dorn VAMC, in Columbia, in 
September 1998.

In a letter dated in December 1998, the RO informed the 
director of the Dorn VAMC of the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 as a result of improper 
treatment he asserted having received through that facility.  
The director was advised that the veteran alleged that he was 
given penicillin in September 1998, despite the fact that he 
had made it known to medical personnel that he was allergic 
to penicillin.  The RO asked that all medical records 
pertaining to the alleged improper treatment be submitted, 
along with any informed consent documents completed by the 
veteran.  

Following receipt of medical records from the Dorn VAMC dated 
in 1998, the RO denied compensation under 38 U.S.C.A. § 1151.  
The RO determined that the veteran had failed to submit a 
well-grounded claim for compensation.  The RO found the 
evidence received from the Dorn VAMC did not show any 
disability resulting from improperly administered 
amoxicillin.  The veteran then initiated an appeal.

The veteran filed his substantive appeal in May 1995.  In an 
attached statement, the veteran reported that he had been 
wrongfully administered amoxicillin on or about October 14, 
1996.  He said he had made his allergy to penicillin known to 
the treating physician, but that his statements were ignored.  
He asked that his medical records pertaining to that 
treatment be obtained and reviewed.  To date, there is no 
evidence that the RO has obtained those VA medical records.  
As VA treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to secure the 
aforementioned medical records prior to a final decision in 
this case.  See Dunn v. West, 11 Vet.App. 462 (1998); Bell v. 
Derwinski, 2 Vet.App. 611, 613 (1992).

Further, the Board of Veterans' Appeals (Board) recognizes 
that very recent changes in law may have an impact upon the 
RO's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which not only 
repealed the statutory requirement that a claim must be well 
grounded in order to permit VA to engage in evidentiary 
development, but also amended and clarified VA's duty to 
assist a claimant in such development.  See the Veterans 
Claims Assistance Act of 2000, Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  In addition, the Veterans 
Benefits Administration has issued Fast Letter 00-87 (Nov. 
17, 2000), providing interim guidance for claims processing 
until such time as regulations implementing the new statute 
are in place.  The Board is confident that the RO will take 
those recent claims-adjudication enhancements into 
consideration in effectuating this Remand.

Finally, the Board notes that the veteran initially requested 
that he be scheduled for a personal hearing before a Veterans 
Law Judge (VLJ) of the Board at the local RO.  However, in 
statement received in May 2000, the veteran indicated he was 
willing to waive his right to an in-person hearing, and that 
he instead desired a videoconference hearing at the RO before 
a VLJ sitting in Washington, DC.  The veteran subsequently 
failed to report for a videoconference hearing that had been 
scheduled on November 2, 2000.  As this matter is being 
returned to the RO for additional development, the veteran 
should be contacted in order to ascertain whether or not he 
still wishes to appear before a Member of the Board, either 
in person or via videoconference technology.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is remanded to 
the RO for the following development:

1.  The RO should obtain copies of the veteran's 
complete inpatient and outpatient treatment 
records from the Dorn VAMC since 1996.  Once 
obtained, all records, which were not previously 
of record, must be associated with the claims 
folder.

2.  The RO should contact the veteran and inquire 
whether he still wishes to appear before a Member 
of the Board, either in person before a VLJ at the 
RO or via a videoconference.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 2000), 
and VBA Fast Letter 00-92 (Dec. 13, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by the 
Department, including, among others things, 
final regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued also 
should be considered.  

4.  If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claims on appeal, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, to include the provisions of 
38 U.S.C.A. § 1151.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn from the Remand 
regarding the final disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).


